Exhibit 10.5

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

SECOND AWARD LETTER

 

THIS SECOND AWARD LETTER (the “Second Award Letter”) is made on and as of the
16th day of September, 2005 (the “Award Letter Date”) by and between DOT HILL
SYSTEMS CORPORATION, a Delaware corporation (“Dot Hill”) and SOLECTRON
CORPORATION, a Delaware corporation, on behalf of itself and its subsidiaries,
including but not limited to Solectron Technology Singapore Pte. Ltd., and
Solectron Europe B.V. (“Supplier”), pursuant to the Manufacturing Agreement,
dated as of May 20, 2002, as amended, between Dot Hill and Supplier (the
“Agreement”).  Capitalized terms which are not defined in this Second Award
Letter shall have the meanings as ascribed to such terms in the Agreement.  Dot
Hill and Supplier hereby agree as follows:

 

1.                                      Applicability:  The provisions contained
within this Second Award Letter and the related Attachments described herein
shall apply only to those Product(s) described in Attachment A to this Second
Award Letter, and not to any other Product(s) which may be supplied under any
other Award Letters which have been or may be issued under the Agreement.

 

2.                                      Products and Pricing/Initiatives:  The
prices in Attachment A are preliminary, tentative and subject to validation by
Supplier of anticipated bill of material, assembly, test and other
transformation costs that are included in the prices in Attachment A.  Supplier
will verify promptly, after the receipt of the complete design package
(including but not limited to, bill of materials, approved vendor list and
released controlled drawings and documents) from Dot Hill, the accuracy of such
costs included in such prices, and advise Dot Hill promptly of any increases or
decreases in prices to Dot Hill arising or resulting from any material
discrepancies between anticipated costs that Supplier expects to incur and those
costs included in the prices in Attachment A.  Dot Hill may purchase Product(s)
from Supplier based on the prices set forth in Attachment A if there are no such
material discrepancies which result in an increase in prices for Product(s) to
Dot Hill.  If, however, there are material discrepancies which result in an
increase in prices for Product(s) to Dot Hill, then Dot Hill and Supplier shall
work together to attempt to resolve immediately such material discrepancies and
Dot Hill may purchase Product(s) from Supplier, at Dot Hill’s option, at either
(i) the then-adjusted, updated pricing that include such material discrepancies
or the (ii) the then-current updated agreed prices once such material
discrepancies are resolved.  Attachment A shall be updated at any time and from
time to time by Dot Hill and Supplier to reflect any product changes and cost
and other price changes.  At a minimum, Dot Hill shall receive from Supplier a
reduction in then-current prices for the cost reductions described in
Section 3.3.3 (Cost Reductions) of the Agreement.  All cost reductions provided
by Supplier shall be cumulative, i.e., the then-current prices in Attachment A
will be reduced further for such costs reductions.  During the first week of
each calendar quarter and more frequently as requested by Dot Hill, Supplier
shall provide a detailed cost breakdown to Dot Hill for each Product covered by
this Second Award Letter for the then-current quarter and estimates for the
following [***].  Such breakdown will cover all then-current costs for the
Product(s).

 

3.                                      Minimum Purchase Quantities: 
Notwithstanding anything to the contrary, Supplier acknowledges and agrees that
Dot Hill is not required to purchase any minimum quantities or

 

Confidential

 

1

--------------------------------------------------------------------------------


 

units of Product(s) under this Second Award Letter or the Agreement, unless such
quantities or units are specifically identified in a binding purchase order that
Dot Hill may issue to Supplier under the applicable provisions of this Second
Award Letter and the Agreement.  Supplier acknowledges and agrees that Dot Hill
does not make any representations or warranties as to the future success of the
Product(s) or as to the volume of any purchases of Products that Dot Hill may
acquire from Supplier under this Second Award Letter or the Agreement.

 

4.                                      Supply Plan Communication:  Dot Hill’s
material organization representative shall provide Supplier with an updated
Supply Plan on at least a quarterly basis and subsequent updates as needed.  In
the event that Supplier has not received this information within [***] after the
beginning of a quarter, Supplier will notify Dot Hill accordingly.

 

5.                                      Upside Support:  Dot Hill may request
all or any part of Upside Support quantity at anytime, up to the maximum amount
indicated below, beginning upon Dot Hill’s first customer shipment of the
Product(s) to a customer of Dot Hill.  Supplier shall sell, manufacture and ship
such Upside Support quantities to Dot Hill on a “first-in, first-out” basis.

 

Supplier shall provide to Dot Hill upside flexibility upon and after first
customer ship to the then-current production forecast to allow for the following
conditions:

 

(i)                                     [***] of Upside Support to any [***]
forecasted demand to be delivered within [***] of a Dot Hill request occurring
no earlier than [***] after the date of any previous Dot Hill request for such
Upside Support;

 

(ii)                                  [***] of Upside Support to the [***]
forecasted demand to be delivered within [***] of a Dot Hill request occurring
no earlier than [***] after the date of any previous Dot Hill requests for
Upside Support; and

 

(iii)                               [***] of Upside Support to the [***]
forecasted demand to be delivered within [***] of a Dot Hill request occurring
no earlier than [***] after the date of any previous Dot Hill requests for
Upside Support.

 

Supplier shall accommodate any requests from Dot Hill for delivery of Upside
Support of quantities of Products in the timeframes indicated above subject,
however, to the payment of an additional charge by Dot Hill to Supplier for such
Upside Support.  Such additional charge will be equal to [***] of Supplier’s
then-current average manufacturing cost for the [***].

 

The parties will collectively use their best efforts to implement a vendor
managed inventory (“VMI”) or hubbing program with third party suppliers of
drives which are to be included in the Products. Supplier shall also use
commercially reasonable efforts to implement a vendor managed inventory (“VMI”)
or hubbing program with third party suppliers of power supply units and other
major components which are included in Products.  Upon implementation by
Supplier or Dot Hill of a VMI or hubbing program with such drive, power supply
unit and/or other major component suppliers, except as otherwise agreed in
writing by Supplier and Dot Hill, Dot Hill [***].

 

Supplier shall provide to Dot Hill upon request thorough information as to
quantities and costs of Products, major components and raw materials that
Supplier maintains on hand to support the Upside Support requirements in this
Second Award Letter.  Supplier will also provide to Dot Hill on a [***] basis
details regarding the amount that will become due from Supplier for the
maintenance of Upside Support [***].  Dot Hill shall have the right to audit all
such information that Supplier provides.

 

2

--------------------------------------------------------------------------------


 

Any amount due from Dot Hill for Upside Support that Supplier is required to
maintain under the provisions of this Second Award Letter during an applicable
calendar quarter will be computed by Supplier and reported in writing to Dot
Hill, and Supplier will provide an invoice(s) to Dot Hill for the costs of such
Upside Support no later than [***] after the end of each such calendar quarter. 
Dot Hill will pay to Supplier any undisputed amount due for such Upside Support
at the applicable Reconciliation Date, which is described in Section 3.4 of the
base terms of the Manufacturing Agreement, immediately following such
quarter-end.

 

For any request which may be made by Dot Hill for quantities in excess of the
Upside Support requirements described above, the parties shall negotiate in good
faith acceptable delivery dates, and subject to the parties’ agreement to such
dates, Supplier will use commercially reasonable efforts to deliver and provide
such additional quantities to Dot Hill.

 

If Supplier is unable to achieve Upside Support due to a Force Majeure Event or
a failure by any vendor or supplier operating under any supply agreement of Dot
Hill or a Dot Hill customer to deliver on a timely and sufficient basis to Dot
Hill any drives or components which Dot Hill requires for incorporation into
Products to be made and sold by Supplier, then Supplier’s Upside Support
obligations hereunder shall be excused to the extent that such Force Majeure
Event or failure results in or causes a Supplier inability to meet such Upside
Support requirements.

 

6.                                      Milestones:  Supplier will assist Dot
Hill in pre-production and other similar efforts as may be necessary to enable
Dot Hill to meet the following schedule for the Product(s) described in
Attachment A:

 

Description

 

Shasta

 

P0 (pre-Engineering Validation Test) units

 

[***]

 

P1 (Engineering Validation Test) units

 

[***]

 

P2 (Development Validation Test) units

 

[***]

 

Pilot production units

 

[***]

 

Production First Customer Ship (“FCS”)

 

[***]

 

 

Upon request by Dot Hill, critical design, quality, manufacturing readiness and
other similar reviews will be held immediately by Supplier with Dot Hill. 
Meeting the above milestones is critical.  If a schedule slip occurs primarily
as a result of the Supplier’s failure to execute, Supplier shall [***].  In this
regard, if a slip in the date of the pilot production of units or FCS occurs due
to such failure to execute, then [***].

 

7.                                      Quality Requirements:  For the
Product(s) described in Attachment A, Supplier shall adhere to the quality
requirements in Attachment B, at no additional charge to Dot Hill.  These
quality requirements shall be additional to those set forth in Exhibit C and
Exhibit C-1 to the Agreement.

 

8.                                      Manufacturing Test Specification and
Workmanship Standards: For the Product(s) described in Attachment A, Supplier
shall ensure that all such Product(s) are manufactured in all respects according
to the Manufacturing Test Specification in Attachment C and meet in all respects
the Workmanship Standards in Attachment D.

 

9.                                      Turnkey Components, Material Lead-times
and EOQs:  Dot Hill will provide a components parts list indicating approved
vendors for the Product(s). Supplier will use that list to identify current
Material Lead-times and vendor requirements, if any, for economic order
quantities (“EOQ”) for each Product (the “List”). The initial version of the
List will be added to this

 

3

--------------------------------------------------------------------------------


 

Second Award Letter as Attachment G within [***] after execution of this Second
Award Letter.  Updates to this List will be set forth in a separate written
document that will be incorporated by reference.  Supplier shall update the
List, subject to Dot Hill’s approval, at least [***]. As part of the List,
Supplier will identify EOQ components which are required to be procured in a
minimum order quantity (“MOQ”) so that Dot Hill and Supplier can evaluate, as
necessary, the costs of procuring the EOQ versus the MOQ.

 

10.                               Warranty and Global Support:  Supplier will
address additional warranty and global services support requirements of Dot Hill
for the Product(s) covered under this Second Award Letter.  These additional
warranty and global services support needs will include the following:

 

10.1                        Warranty Support.  Supplier will provide in- and
out-of-warranty customer service and support for the Product(s) covered under
this Second Award Letter in accordance with Exhibit B to the Agreement, as
modified by the provisions in Attachment F to this Second Award Letter.  Except
as otherwise provided in the immediately following sentence, the in-warranty
period for a Product(s) covered under this Second Award Letter shall be [***]
for which there will be [***].  Additionally, Supplier shall provide to Dot Hill
the benefits of all warranties with a longer term obtained from component
suppliers for all components included in the Products.

 

10.2                        End of Life Support.  Supplier shall support Dot
Hill’s provision of spare parts and provide root cause analysis (“RCA”) of
failures of the Product(s) covered under this Second Award Letter for at least
[***] after the last delivery of the Product(s), as further described in
Attachment B and Attachment F to this Second Award Letter.

 

10.3                        RMA Criteria. The Return Material Authorization
(“RMA”) criteria and process for the Product(s) covered under this Second Award
Letter will be established and fully tested by Supplier, as further described in
Attachment B and Attachment F to this Second Award Letter.

 

10.4                        Failure Analysis. Supplier shall provide root cause
failure analysis and corrective action support for customer returns of
Product(s) which are covered under this Second Award Letter and establish and
provide a support escalation process to address issues with respect to such
Product(s), as further described in Attachment B and Attachment F to this Second
Award Letter.

 

The foregoing warranty and global service support requirements for the
Product(s) covered under this Second Award Letter are in addition to those
warranty and global support service obligations that Supplier has already agreed
to perform in the Agreement for such Product(s).

 

11.                               Notices:  Dot Hill and Supplier shall each
assign an individual to administer the Agreement throughout its term (each, an
“Administrator”).  Each party shall inform the Administrator of the other in
writing of any change of Administrator or such Administrator’s address or fax
number.

 

Dot Hill’s Administrator shall be:

 

Supplier’s Administrator shall be:

 

 

 

Senior V.P. – Operations

 

V.P., Contracts and Compliance

Dot Hill Systems Corporation

 

Solectron Corporation

6305 El Camino Real

 

847 Gibraltar Drive, Building 5

Carlsbad, California 92009

 

Milipitas, California 95035

 

 

 

Fax: (760) 931-5527

 

Fax: (408) 935-5925

 

4

--------------------------------------------------------------------------------


 

 

12.                               Second Award Letter Components:  The parties
agree to be bound by the terms and conditions contained in the following
exhibits indicated below, which are incorporated by reference herein:

 

ý

 

Attachment A (Product Pricing)

ý

 

Attachment B (Quality Requirements)

ý

 

Attachment C (Manufacturing Test Specifications)

ý

 

Attachment D (Workmanship Standards)

ý

 

Attachment E (Order Replenishment and Logistics Requirements)

ý

 

Attachment F (Global Service Requirements)

ý

 

Attachment G (Turnkey Components and EOQ)

ý

 

Attachment H (Product Specifications)

ý

 

Attachment I (Business Continuity Plan)

ý

 

Attachment J (Tooling)

 


13.                               FORECASTS.  DOT HILL SHALL SUBMIT FORECASTS TO
SUPPLIER AT LEAST MONTHLY. THESE FORECASTS WILL PROVIDE VISIBILITY INTO DOT
HILL’S FORECASTED QUARTERLY SUPPLY DEMAND FOR PRODUCTS FOR [***], WITH UPDATES
MADE TO SUCH FORECASTS DURING A QUARTER.  WITHIN [***] AFTER RECEIPT OF A
FORECAST, SUPPLIER SHALL PROVIDE DOT HILL WITH A WRITTEN ACKNOWLEDGEMENT OF THE
FORECAST (“SUPPLY AVAILABILITY”) FOR THE REQUESTED QUANTITY OF THE PRODUCTS IN
THE FORECAST OR PROPOSE A REVISED QUANTITY OR SCHEDULE FOR THE SUPPLY OF
PRODUCTS.  IN CONNECTION WITH SUPPLIER’S REVIEW OF A FORECAST, SUPPLIER SHOULD
CONSIDER ANY UPSIDE SUPPORT REQUIREMENTS THAT IT IS OBLIGATED TO MAINTAIN, AS
SET FORTH IN SECTION 6 ABOVE.  IF A REVISED QUANTITY OR SCHEDULE IS PROPOSED,
THEN THE PARTIES SHALL CONFER AND ATTEMPT IN GOOD FAITH TO AGREE UPON A FINAL
SUPPLY AVAILABILITY FOR EACH APPLICABLE MONTH.


 


14.                               SUBMITTAL OF PURCHASE ORDERS.  DOT HILL SHALL
INITIATE PURCHASES OF PRODUCTS BY SUBMITTING TO SUPPLIER QUARTERLY BLANKET
PURCHASE ORDERS VIA ELECTRONIC DATA INTERCHANGE TO A DESIGNATED SUPPLIER EMAIL
ADDRESS BASED UPON THE MUTUALLY AGREED FORECAST.  THESE PURCHASE ORDERS WILL BE
SUBMITTED BY DOT HILL TO SUPPLIER AT LEAST [***] PRIOR TO THE BEGINNING OF EACH
FISCAL QUARTER OF DOT HILL’S CUSTOMER(S).  ALL QUARTERLY BLANKET PURCHASE ORDERS
SHALL (A) SPECIFY THE QUANTITIES, PRICE, PAYMENT TERMS, AND DELIVERY
INSTRUCTIONS; AND (B) REFER TO AND BE GOVERNED BY THE TERMS AND CONDITIONS OF
THIS AGREEMENT.  BLANKET PURCHASE ORDERS SHALL BE UPDATED BY DOT HILL, AS
NEEDED, TO REFLECT AGREED-UPON PRICE ADJUSTMENTS AND AGREED REVISION CHANGES FOR
PRODUCTS (INCLUDING, WHERE APPLICABLE, AGREED ENGINEERING CHANGES AND
DEVIATIONS).


 


15.                               CONFIRMATION OF PURCHASE ORDERS.  SUPPLIER
SHALL CONFIRM ITS RECEIPT OF THE BLANKET PURCHASE ORDER BY NOTIFYING DOT HILL
ELECTRONICALLY WITHIN [***] AFTER THE RECEIPT OF THE PURCHASE ORDER. SUPPLIER
SHALL BE REQUIRED TO ACCEPT ALL PURCHASE ORDERS THAT CONFORM TO A MUTUALLY
AGREED FORECAST. SUPPLIER SHALL NOTIFY DOT HILL OF ITS ACCEPTANCE OR REJECTION
OF THE BLANKET PURCHASE ORDER BY FACSIMILE OR ELECTRONIC MAIL WITHIN [***] AFTER
ITS RECEIPT OF DOT HILL’S PURCHASE ORDER.


 

16.                               Unexpected Failures.  With respect to this
Second Award Letter and the Products that are to be provided by Supplier to Dot
Hill hereunder, the Unexpected Failure provisions in Section 6.3.1 of the base
terms of the Manufacturing Agreement shall be modified so that the failure rate
of [***].

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed and delivered this Second Award Letter as of the Second Award Letter
Date.  Supplier hereby signs this Agreement on behalf of itself and those
Supplier subsidiaries and affiliates which are described in the introductory
paragraph of the base terms of the Agreement.

 

DOT HILL SYSTEMS CORPORATION

 

SOLECTRON CORPORATION

 

 

 

By:

  /s/ Preston Romm

 

By:

  /s/ Darryl Payton

 

 

 

Name: Preston Romm

 

Name: Darryl Payton

 

 

 

Title: CFO

 

Title: Director Contracts and Compliance

 

 

 

Date: 9/16/05

 

Date: 9/16/05

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

PRODUCT PRICING

 

[***]

 

7

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

QUALITY REQUIREMENTS

 

1.                                      Definitions:

 

1.1                                 “Failure” shall mean the occurrence of any
of the following:

•                  Non-conformance of the Product and/or components therein to
the Bill of Material (“BOM”);

•                  Non-conformance to workmanship requirements in the
Engineering Specifications, including but not limited to mechanical and
electrical non-conformance.

•                  Defects in material and workmanship, including but not
limited to defects in mechanical assembly and parts thereof;

•                  Non-operation of the Product or its components, including but
not limited to mechanical and electrical non-operation; or

•                  Cosmetic or workmanship non-conformance of the Product to the
workmanship standards in Attachment D of the Second Award Letter.

 

1.2                                 “Failure Analysis” or “FA” shall mean an
investigation of Failures by means of diagnostic testing within a standardized
test environment and performed by Supplier or its service providers. Test
results will identify the hardware / firmware assignable cause of a component’s
failure where applicable.

 

1.3                                 “Root Cause Analysis” or “RCA” consists of
Failure Analysis as described above followed by a thorough investigation by
Supplier and/or Supplier’s suppliers to diagnose failures to the lowest
component level.

 

1.4                                 “Defective Parts Per Million” or “DPPM”
shall be the basis for determining factory integration issues.  DPPM is the
first pass Failure rate seen at integration in a factory.  Test sample size will
be defined in individual sections below.

 

[***]

 

1.5                                 “On-Going Reliability Test” or “ORT” shall
be a test conducted in Dot Hill’s or Supplier’s factory for the purpose of
monitoring product reliability.  The parties shall meet and confer to develop
the appropriate test protocols; however, Dot Hill shall have the ultimate
decision on test requirements.

 

1.6                                 “Out Of Control” shall mean a condition when
any of the following exist with respect to Supplier or any of its suppliers:

 

[***]

 

1.7                                 “Stop Ship Order” shall mean a process by
which Dot Hill stops a released Product or other item from being shipped from
Supplier.

 

1.8                                 “Dead On Arrival” or “DOA” shall mean, for
purposes of this Exhibit, a Failure of a Product or Spares upon first
installation at NetApp customer site.

 

8

--------------------------------------------------------------------------------


 

1.9                                 “Pareto” shall mean a histogram sorted from
highest frequency of occurrence to lowest frequency of occurrence.

 

1.10                           “Product Storage Enclosure” consists of the
chassis with or without the controller (I/O module), power supply, fan, and
backplane, drive dongle and drive carrier.

 

2.                                      Test Procedures.  The Products are
subject to certain agreed test and inspection procedures for Failures by Dot
Hill or its customer(s).  If a unit of Product has a Failure as determined by
such testing and inspection criteria, then Dot Hill shall notify Supplier of
such Failure, and such Product may be returned by Dot Hill to Supplier pursuant
to the agreed warranty provisions for such Product.

 

3.                                      Inspection rights.  Dot Hill and its
customer(s) shall have the right to perform vendor qualifications and/or on-site
source inspections at Supplier or any of its manufacturing facilities involved
in the manufacture of the Products.  Dot Hill shall provide advance written
notice of desire to an inspection at least [***] prior notice for routine visits
and with [***] notice for Out of Control or Stop Ship Order situations.  If an
inspection or test is made on Supplier’s premises, Supplier shall provide Dot
Hill and its customer with reasonable access and assistance at no additional
charge.

 

4.                                      Product and Process Quality
Requirements.  Manufacturing and quality processes will be implemented at
Supplier with the goal to produce Products that meet Dot Hill’s zero defect
quality requirements.  The minimum acceptable quality levels specified in the
table below shall also be met in the Supplier manufacturing process.  If these
quality levels are not maintained, Dot Hill reserves the right to require
Supplier to implement corrective actions that include, but are not limited to,
additional manufacturing processes, screens, tests, burn-in, etc.  Supplier will
bear the cost of such corrective actions if the failure to maintain such levels
arises or results from a problem relating to workmanship.  If the quality level
does not rise to the minimum acceptable levels in spite of these actions, Dot
Hill may stop accepting Product. Additionally:

 

•                                          Supplier and those suppliers, if any,
selected by Supplier must be ISO 9001 certified and all manufacturing locations
for the Product and its components must be identified and specified to Dot Hill;

 

•                                          Supplier must provide, and use
commercially reasonable efforts to obtain from its suppliers, detailed process
quality plans that include all quality controls for each manufacturing process
(including rework);

 

•                                          Weekly line quality metrics that
includes individual process yields, FA results and corrective actions for
Supplier and its suppliers must be provided and discussed during the weekly
quality call with Dot Hill and/or its customers;

 

•                                          Supplier must respond to Dot Hill
Corrective Action Requests (“CARs”) within [***] and implement corrective action
within [***];

 

•                                          All engineering changes, process
changes, test changes, authorized vendor list component changes, manufacturing
location changes must have written Dot Hill approval;

 

9

--------------------------------------------------------------------------------


 

•                                          The Products shall be manufactured in
a clean environment with Electro Static Discharge (“ESD”), temperature and
humidity controls;

 

•                                          Defect reduction / continuous
improvement processes must be implemented at Supplier and its suppliers;

 

•                                          The Products must have full backward
traceability for agreed key components from the finished Product to the
component level;

 

•                                          All operators shall be fully trained
for their responsible processes;

 

•                                          Supplier shall pass all New Product
Introduction (“NPI”) qualification steps of Failure Mode Effect Analysis
(“FMEA”), Engineering Verification Test (“EVT”), Design Verification Test
(“DVT”), Highly Accelerated Life Testing (“HALT”), Pilot, Design Maturity Test
(“DMT”), Design For Manufacturing (“DFM”) and Design For Test (“DFT”) before
going into mass production;

 

•                                          Supplier shall perform industry
standard operations such as Environmental Stress Screen (“ESS”), Highly
Accelerated Stress Screen (“HASS”) and Ongoing Reliability Test (“ORT”) to
ensure a high quality Product; and

 

•                                          All exposed PCBA surfaces must be
protected from handling damage.

 

Description

 

First
[***] units

 

After
[***] units

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

Dot Hill will have the right to accept only those Products which meet the agreed
upon Dot Hill Engineering Specification, Manufacturing Test Specification, and
Quality Specifications.

 

Dot Hill and Supplier will also discuss any opportunities to improve DPPM levels
and will mutually agree on corrective actions.  Supplier shall maintain DPPM’s
at the lowest possible level.  Supplier will be held accountable to resolve any
issues contributing to the high DPPM’s and show progress for decreasing them.

 

Additionally and notwithstanding anything to the contrary in this Attachment,
Supplier shall also be responsible for any Unexpected Failures which occur in
the Product, as defined in the base terms of the Manufacturing Agreement as
modified by Section 16 of the base terms of the Second Award Letter.  In the
event of any such Unexpected Failure, Supplier will perform its responsibilities
to resolve such Unexpected Failures in accordance with the base terms of the
Manufacturing Agreement as modified by Section 16 of the base terms of the
Second Award Letter.

 

5.                                      Process Out Of Control.  Dot Hill
Quality / Engineering will become involved if the Supplier’s process goes out of
control.  At this point, a production Stop Ship Order or a screen / rework at
Supplier’s expense will be issued.

 

10

--------------------------------------------------------------------------------


 

6.                                      Stop Ship process.  The following is a
summary of the process for Stop Shipments:

 

•                                          Dot Hill will communicate a Stop Ship
Order to Supplier in writing or by email.

 

•                                          At Dot Hill’s discretion, Dot Hill
may choose to return any affected Product in transit to Supplier or in inventory
at Dot Hill.

 

•                                          Product still in inventory at
Supplier will be held at Supplier.

 

•                                          Supplier will provide serial numbers
of systems that are affected by the potential non-conformance mode.

 

•                                          Supplier will provide urgent root
cause analysis of the non-conformance as defined in Section 10.

 

•                                          Supplier will provide a Stop Ship
Order release plan within [***] of Stop Ship Order being communicated.  The
release plan will propose a process to fix a non-conformance and resumption
shipments; and attempt to resume shipment of Product within [***] of submission
and acceptance by Dot Hill.

 

7.                                      DOA Goals.  Products shall use
reasonable efforts to achieve zero Dead on Arrival non-conformance Failures
after their delivery to Dot Hill.  If any customer of Dot Hill experiences any a
significant amount of DOA Products, attributable to Supplier workmanship or
components, Dot Hill may impose a Stop Ship Order or inspection for failing
criteria [***].

 

8.                                      Bill of Material Conformance.  The
Product shipped to Dot Hill must conform, as defined elsewhere herein, to the
Bill of Material (“BOM”).  If the Product experiences a BOM non-conformance, Dot
Hill can impose a Stop Ship Order or inspection for failing criteria [***]. 
Supplier shall meet all manufacture specifications relating to storage,
assembly, and handling of raw material throughout its production process.

 

9.                                      Workmanship Standards.  All Products
must maintain compliance with the Workmanship Standards documented in Attachment
D to the Second Award Letter, which may be updated from time to time as mutually
agreed by Supplier and Dot Hill.

 

10.                               FA and RCA Turnaround Times.  Dot Hill will
assign a level of urgency to each failure analysis / root cause analysis request
as “routine” or “urgent”.  In a “routine” request for FA Supplier shall use
commercially reasonable efforts to provide Failure Analysis for returned
material within [***].  In a “routine” request for RCA Supplier shall use
commercially reasonable efforts to provide Root Cause Analysis for returned
material within [***].  In an “urgent” request for FA Supplier shall use best
efforts to provide failure Analysis for returned material within [***].  In an
“urgent” request for RCA Supplier shall use best efforts to provide RCA for
returned material within [***].  A corrective action request issued to Supplier
must be fully addressed and returned to Dot Hill by the due date indicated in
such request.

 

During the period of the warranty for a Product, Supplier[***] shall perform RCA
for defects.  After such warranty period, Dot Hill may request RCA of any
discovered defects, and Supplier shall perform the requested RCA on the
following basis: (1) 

 

11

--------------------------------------------------------------------------------


 

provided the Product satisfies the quality goal defined in the DPPM table above,
Supplier may [***]; and (2) if the Product fails to satisfy the quality goal
defined in the DPPM table above, or if the Product has an Unexpected Failure,
Supplier shall [***].

 

11.                               Quality Metrics.  Supplier will provide Dot
Hill with quality metrics on a weekly basis about Supplier and its suppliers. 
Metrics will include, but are not limited to:

 

1)                                      First pass line yields (includes in
circuit test (“ICT”), functional verification test (“FVT”), burn-in test (“BI”),
etc) of major assemblies as well as top level assembly;

2)                                      First pass goals for (1);

3)                                      Failure Pareto of these assemblies;

4)                                      Root cause for failures; and

5)                                      Corrective action for Failures.

 

Supplier shall notify Dot Hill of any failures of Product that raise safety
concerns, e.g., any incidence of fire must be reported to Dot Hill.

 

RMA monthly metrics shall also be provided and shall include, but are not
limited to, (i) RMA failure Pareto; (ii) RMA turn around time tracking; and
(iii) Field AF.

 

ORT testing metrics shall be provided on a monthly basis and include, but are
not limited to: (1) total units tested that month; (2) test time per unit;
(3) Failure totals; (4) Failure symptoms; and (5) root cause failure analysis.

 

12.                               Component Traceability.  Supplier shall track
serial numbers of key components and make this information available, upon
request from Dot Hill, to conduct any necessary field recall. Serial number data
of affected systems shall be provided by Supplier within [***] after request. 
Supplier shall have traceability, by serial number, of completion of key
processes documented in the sample process flow in section 14.  For Printed
Circuit Board Assemblies (“PCBA’s”), this will include visual Quality Assurance
(“QA”), PCBA cleaning/wash, ICT results, and FVT results.  The Product shall
have backward component traceability for mutually agreed key components.

 

13.                               ORT.  Supplier will perform ORT testing of the
Product on an ongoing basis and provide data as required in the Quality Metrics
section of this Attachment.

 

14.                               Quality Plan.  Supplier shall complete and
adhere to the following quality plan:

 

[***]

 

Sample QA Process Flow:

[

]

 

12

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

MANUFACTURING TEST SPECIFICATION

 

All shelves shall use [***].  These items shall be [***].  Such testing shall
[***].

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

WORKMANSHIP STANDARDS

 


1.0                               PURPOSE

 

The purpose of this standard is to provide for the efficient manufacturing and
support of all chassis, enclosure and system level products.

 

This standard defines the specifications used in assembly and inspection
processes for chassis and integrated systems assemblies. Furthermore it defines
the workmanship requirements and acceptability criteria that apply to the
production and prototyping of plastic, cast and sheet metal parts that are
submitted to Dot Hill.

 

This document also defines the acceptability requirements for printed circuit
board assemblies as well as ESD handling and packaging requirements of those
assemblies.

 


2.0                               SCOPE

 

This work instruction will be used by Dot Hill Systems suppliers, as well as Dot
Hill Systems personnel involved in engineering, first article inspection,
purchasing, assembly, and final audits at all Dot Hill Systems manufacturing
sites.

 


3.0                               RESPONSIBILITY

 

It shall be the responsibility of Quality Assurance and Engineering in
conjunction with Dot Hill Systems personnel involved in Purchasing, Design and
Assembly to adhere to workmanship standards established herein.

 

[***]

 


4.0                               DEFINITIONS

 

4.1                                 [***]

 

[***] Visible on a constant, daily basis.  This includes, but is not limited to,
the top or front of either a file server or cabinet.

 

[***] Visible occasionally, as the sides of a unit.

 

[***] Visible during normal customer maintenance, such as the back and bottom of
unit.

 

[***] Not normally visible.  This encompasses all other surfaces, which are not
Class 1, 2 or 3.

 

4.2                                 Specific Terms:               refer to
Appendix.

 


5.0                               REFERENCE


 

5.1                                 IPC-A-610C

 

5.2                                 MIL-STD-1686C - Electrostatic Discharge
Control Program

 

5.3                                 MIL-HDBK-263B - Electrostatic Discharge
Control

 

14

--------------------------------------------------------------------------------


 


6.0                               INSTRUCTIONS


 

6.1                                 Cosmetic Inspection Criteria

 

(a)                                  Conditions of Inspection: Inspection must
take place under the following viewing conditions in order to assure uniform
acceptance standards.  Lighting must be uniform and non-directional. The
luminous intensity of the light must be between 80- and 150-foot candles.

 

(b)                                 Background: Inspection should be conducted
on a white or light gray background.

 

(c)                                  Line of Sight: The part surface is to be
evaluated at a 45-degree angle to the line of sight. The part is to be rotated
10 degrees in both directions about the axis.

 

(d)                                 Inspection: A part under inspection must not
be manipulated to reflect on a single light source in order to accentuate a
possible flaw.  The part must be inspected without directly reflecting a light
source.  For example, if a defect such as a scratch or shiny spot can only be
viewed at an angle by reflecting a light source, then it is not considered a
defect, as it is not readily detectable under normal conditions.  A defect must
be visible throughout the entire rotation about the axis.

 

(e)                                  Time and Distance method: Parts shall be
inspected using the “Time and Distance” method describes below to further assure
uniform acceptance standards and to stimulate operating conditions.  The
cosmetic reference standard defined in this procedure is to be used to assist in
making an “Accept/Reject” decision.

 

6.2                                 Grading system

 

Category:  Three categories are established to identify the final location of
the surface being inspected. 

 

CATEGORY

 

SURFACE

I

 

Plastic windows (see-through)

II

 

External

III

 

Internal

 

Class: Three cosmetic classes are established to identify the frequency a
surface will be viewed the end user.

 

CLASS

 

SURFACE

A

 

Usually visible

B

 

Seldom visible

C

 

Not visible (except during maintenance, installation, etc.)

 

Category and Class: – Each combination of Category and Class letter defines an
inspection time and viewing distance. (This means that a part is to be looked at
for X amount of time and at Y distance.)

 

The table below specifies the inspection time and viewing distance to be used
for each cosmetic graded area as specified on the Schulze drawing and/or
Inspection Instructions.

 

Judgment: A defect that occurs in the same location on a group of identical
parts and becomes more noticeable after repeated viewing.  If the defect was
judged acceptable because it was not detected within the time and conditions at
the beginning of the inspection, it shall be acceptable at the end.

 

15

--------------------------------------------------------------------------------


 


[***]


 


7.0                               SURFACE FINISH

 

7.1                                 Painted Surface: Refer to the reference
table below for acceptance criteria for painted plastic and metal surfaces.

 

TABLE: Acceptability Criteria for Painted Surfaces

 

7.1.1                        Table:[

 

[***]

 

7.1.2                        Nomenclature

 

7.1.2.1               Pad printed characters shall be completely legible and
shall not exhibit fuzziness from the inspection distance.  Bar code label shall
be legible by scanner.

 

7.1.2.2               Labels and logos must be free of tears, uneven trim and
peeling.  Edges of the labels and logos shall be installed parallel to the edges
of the surface on which they are applied.  If labels or logos are installed in a
depression, the label or logo should be visibly parallel to the edges of the
depression.

 

7.1.3                        Comments:

 

7.1.3.1               Cracks and / or rust are not acceptable under any
circumstances.

 

7.1.3.2               All surfaces must be free of dirt, grime, grease, oil, and
other contaminates.  Also, all parts must be free of entrapped solutions around
hardware or in gaps, openings, or blind areas.

 

7.1.3.2 Color shall be visibly consistent over all Class 1 and 2 surfaces when
matched against an approved color sample.  Color on all surfaces shall not
deviate more than +/-0.5 delta E from the Master Color Chip when measured using
a colorimeter or similar device.  Purchasing Agent or Supplier Quality Engineer
of Commodity obtains color chips.

 

7.1.3.3 No visible paint touch-up will be allowed on Class 1 surfaces.  The
maximum allowable touch-up for Class 2 surfaces will be two (2) areas 0.25”
square each.  Class

 

3 surface touch-ups will be allowed for four (4) areas of 0.50” square each.  
Touch-ups are allowed on any Class 4 surface if they do not affect Form, Fit, or
Function. In all instances, the touch-up areas will be consistent with the
original texture on the remaining surface.

 

7.2                                 Plated Surfaces

 

7.2.1                        Refer to Table II for acceptance criteria for
plated surfaces.

 

[***]

 

7.2.2                        Comments

 

In all specifications in Table II, excluding Plating thickness requirements, the
defects listed as staining, discoloration, roughness, dents, scratches and
pinholes may be acceptable if the finished surface meets the specification.  In
all instances, a Dot Hill Systems representative must authorize these conditions
before the supplier moves product to the next process.

 

16

--------------------------------------------------------------------------------


 

Exposed base / pre-plate material (i.e., metal or plastic) beneath a plated
surface is not acceptable. Improper plating adhesion exposing bare plastic or
metal is not acceptable.  Blisters are unacceptable on any surface
classification.  [***]

 


7.3                                 MOLDED PLASTIC SURFACE


 

7.3.1                        Refer to Table III for acceptance criteria for
molded plastic surfaces.

 

General Plastics Workmanship Requirements:

 

Material:  Part material(s) must conform to the specifications on the
engineering drawings.  No deviation from the specifications is allowed without
an approved Engineering Change Order (ECO) or a Temporary Process Deviation
(TPD).

 

[***]

 

Processing parameters shall be compatible to specified materials, so that the
processes employed do not cause excessive mold stresses or stress cracking on
finished product.

 

7.3.2                        Dimensional Conformity:

 

Part dimensions must conform to the specified tolerances in conformance with the
dimensional design specifications.  No deviation from the specifications is
allowed without an Engineering Change Order (ECO) or a Temporary Process
Deviation (“TPD”).  Tolerances are given based on a dimension datum.  Examples
of datum are shown in figure 1.  Refer to table below for Tolerance.

 

[***]

 

No cracking, flash, or damages from insertion process are allowed in the boss
area.

 

7.4                                 Cosmetic Inspection Criteria:

 

Conditions of Inspection: Inspection must take place under the following viewing
conditions in order to assure uniform acceptance standards.

 

Lighting must be uniform and non-directional. The luminous intensity of the
light must be between 80- and 150-foot candles.

 

Background: Inspection should be conducted on a white or light gray background.

 

Line of Sight: The part surface is to be evaluated at a 45-degree angle to the
line of sight. The part is to be rotated 10 degrees in both directions about the
axis.

 

Inspection: A part under inspection must not be manipulated to reflect on a
single light source in order to accentuate a possible flaw.  The part must be
inspected without directly reflecting a light source.  For example, if a defect
such as a scratch or shiny spot can only be viewed at an angle by reflecting a
light source, then it is not considered a defect, as it is not readily
detectable under normal conditions.  A defect must be visible throughout the
entire rotation about the axis.

 

Time and Distance method: Parts shall be inspected using the “Time and Distance”
method describes below to further assure uniform acceptance standards and to
stimulate operating conditions.  The cosmetic reference standard defined in this
procedure is to be used to assist in making an “Accept/Reject” decision.

 

17

--------------------------------------------------------------------------------


 

7.5                                 Grading system

 

Category:  Three categories are established to identify the final location of
the surface being inspected.

 

CATEGORY

 

SURFACE

I

 

Plastic windows (see-through)

II

 

External

III

 

Internal

 

Class: Three cosmetic classes are established to identify frequency a surface
will be viewed the end user.

 

CLASS

 

SURFACE

A

 

Usually visible

B

 

Seldom visible

C

 

Not visible (except during maintenance, installation, etc.)

 

Category and Class: – Each combination of Category and Class letter defines an
inspection time and viewing distance. (This means that a part is to be looked at
for X amount of time and at Y distance.). The table below (time and distance)
specifies the inspection time and viewing distance to be used for each cosmetic
graded area as specified on the Schulze drawing and/or Inspection Instructions.

 

Judgment: A defect that occurs in the same location on a group of identical
parts and becomes more noticeable after repeated viewing.  If the defect was
judged acceptable because it was not detected within the time and conditions at
the beginning of the inspection, it shall be acceptable at the end.

 

[***]

 


8.0                               SHEET-METAL WORKMANSHIP REQUIREMENTS

 

8.1                                 General Requirements

 

Material:  Part material(s) must conform to specifications on the drawing.  No
deviation from the specifications is allowed without an Engineering Change
Notice (ECN) or a Temporary Process Deviation (TPD).

 

Process:  All materials and processing shall be compatible, so that the
combinations employed do not cause corrosion or stress cracking.

 

Dimensional Conformity: Part dimensions must conform to specified tolerances in
conformance with the dimensional design specifications. No deviation from the
specifications is allowed without an Engineering Change Notice (ECN) or a
Temporary Process Deviation (TPD).  Tolerances are given based on dimensions
from a datum.  Examples of datum are shown in Figure 1.  Refer to the table
below for Tolerance Guidelines.

 

18

--------------------------------------------------------------------------------


 

Tolerance Guidelines:

 

[***]

 

[***]

 

Figure 1: Dimension Datum

 

[g179471kki001.gif]

 

[***]

 

[***]

 

[***]

 

[***]

 

Flatness:  Variation from flatness will be measured by laying the parts on a
flat inspection table with the convex side up, and measuring the maximum rise. 
Refer to Figure 2.  Clamps and/or weight will not be used during measurements.

 

[g179471kki002.gif]

 

Refer to table below for Maximum Allowable Rise (MAR) values.  Parts measuring
in excess of the Maximum Allowable Rise are unacceptable.

 

[***]

 

Straightness : see table for tolerances.

 

Figure: Straightness definition

 

[g179471kki003.gif]

 

19

--------------------------------------------------------------------------------


 

[***]

 

General Angular Tolerances: Applied to shear edges and bent angles

 

Figure 4: Shear Edge Angles

 

[g179471kki004.gif]

 

Shear Edge Angle Tolerances: Reference Figure (See Angular Tolerances in table).

 

Bent Angle Tolerances: Reference Figure (See Angular Tolerances in table).

 

[***]

 

20

--------------------------------------------------------------------------------


 

Bend Radii: Reference Figure 6.  (See Bend Radii Table)

 

Bend Radii:

 

Unspecified Bend

Sharp Corner

 

[g179471kki005.gif]

 

[***]

[***]

[***]

[***]

[***]

]

 

9.0                               MECHANICAL ASSEMBLY

 

Fit:

 

Alignment – Unless otherwise specified on the engineering or assembly drawings,
gaps and overlaps shall be governed by the following criteria:

 

[***]

 

Functionality

 

Moving Parts – Operational buttons, and switches, ejectors … etc., shall move in
their intended directions freely without sticking, squeaking, or hanging up. 
Keys shall not be able to dislodge from their intended positions during the
course of normal operation.

 

Doors – All “swinging” doors shall be able to open and close freely without
sticking, squeaking, or hanging up.  All spring-loaded doors shall return to the
closed position without force.  When doors are designed to snap shut, they shall
not open unintentionally.

 

Hinges – Hinges shall not squeak during normal operation.  Hinges should be able
to be operated using uniform force throughout the intended range of motion.

 

Latches – Latches shall move freely in their intended directions without
sticking or hanging up.  All latches must adequately serve their functional
purposes during the course of normal operation.  Latches shall not be able to be
dislodged from their intended positions during the course of normal operation.

 

Inserts – Inserts must slide in and out of their respective slots without
excessive force.  They shall move freely in their intended directions without
sticking or hanging up. Once in the assembly, the insert shall not rock, wiggle,
or move in any direction other than that of its intended use.

 

Snaps – Where snaps are used to mate parts, the snaps shall function well enough
so that the parameters set forth in 8.1.1. (Alignment) are not violated.  Broken
or bent snaps that in any way may affect the alignment of the parts are
unacceptable.

 

21

--------------------------------------------------------------------------------


 

Hardware

 

Torque - Refer to appropriate assembly drawings for specific torque values. 
Nut-bolt assemblies, screw, etc. shall be firmly mounted so that there is no
movement between parts.

 

Assembly

 

Screws – All screws shall meet or exceed their minimum torque requirements.  The
bottom surface of the screw head shall be in contact with the material to which
it is mounted.  The top surface of any countersunk flat head screw shall be
flush or below the material to which it is mounted.  The angle that the screw
enters the supporting material shall be the same as the angle of the countersink
in the supporting material.

 

The top surface of a flat head screw shall be parallel to the surface of the
supporting material.  Similarly, the bottom surface of a round head screw shall
be parallel to the surface of the supporting material.  No part of a slotted
head screw (Phillips, straight) should show any sight of strip or tear due to
excessive torque or inappropriate driver used.

 

Rivets – Mated parts must be flush at the rivet.  The bottom surface of the
rivet head must be flush and parallel to the supporting material.  Cracks
extending through to the edge are unacceptable.  One crack per quadrant is
acceptable.  Rivets must be seated firmly and be unable to spin.

 

Countersunk holes - The angle of the countersunk edges must correspond to the
engineering drawing.  Countersunk holes must be free of burrs, flash, or other
material residue.

 

Washers - Cracks, chips, or other damages caused by washers to an exterior
surface are unacceptable.

 

Rubber inserts - Where specified on the assembly drawings, rubber stoppers, or
“feet” may be used for cushioning or cosmetic purposes.  The rubber inserts
shall be firmly attached to the supporting surface in such a way that they are
unable to be dislodged during normal operation of the assembly.  When rubber
inserts are used as “feet” or for cushioning purposes, they must provide a
stable, even platform on which the assembly or sub-assembly rests squarely. 
Rubber inserts shall be positioned as marked on the assembly drawings.

 

Cable connectors - All cable connections will be fully engaged and not skewed.

 

All finished products will be reasonable clean, free of dust and have all
obvious fingerprints or smudges removed prior to shipment.

 


9.0                                 PRINTED CIRCUIT BOARD REQUIREMENTS


 

9.1                                 Acceptability

 

9.1.1                        All Printed circuit board assemblies shall conform
to IPC-A-610C.

 

9.2                                 ESD handling and packaging

 

9.2.1                        All Printed circuit board assemblies and ESD
sensitive devices must be handled and packaged per MIL-STD-1686C and
MIL-HDBK-263B.

 

10.0                        LOGS AND RECORDS

 

A soft copy master of this document shall be retained in the document control
department of the applicable plants.  The document control department shall be
responsible for maintaining appropriate

 

22

--------------------------------------------------------------------------------


 

filing systems that shall enable control of the master.  In addition, document
control shall be responsible to assure that all individuals listed on the
distribution of this document receive the changes within a reasonable period
from when the change was issued.

 


11.0                        APPENDIX A


 

Abrasion: A scuffed or rubbed surface imperfection characterized by its large
width and length relative to its depth.

 

Arcing Mark: Marks in the part caused by the part coming into contact with the
plating.

 

Brush Finish: Electro-Galvanized material brushed to provide a consistent
finish.

 

Bleeding: Evidence of one color visually altering another where they overlap.

 

Blister: Surface deformation caused.

 

Blurring: Silkscreen is fuzzy and width of character is noticeably larger.

 

Burn: Evidence of thermal decomposition, usually with discoloration.

 

Burrs: Rough pieces of debris attached to part.

 

Cracks: Separation through the entire cross-section, usually at a folded corner
(tear).

 

Dent: Unintended depression in a surface.

 

Debris: Any unintended foreign substance in the coating or on the surface of the
part.

 

Discoloration: Any change from original color or unintended inconsistent part
color (including alodine stain, plating bleed-out, dirt, burn, etc.)

 

Blush: Discoloration or change in gloss, usually at gate areas or where wall
thickness changes.

 

Bubbles: Transparent parts or void pockets (may appear as a blister or bulge on
colored parts).

 

Burns: Brown marks spots or streaks (usually associated with poor venting of
gasses during molding).

 

Burr: Ragged or usually sharp protrusions on edges or holes (defined as a
percentage of material thickness and protrusion height).

 

Cold Slug: First material to enter the mold during injection. The solid or
semi-solid material leaves a border with the adjacent material and weakens the
bond between the two materials.

 

Contamination:  Discoloration from foreign material or foreign material embedded
in the surface.

 

Cracking: Splitting or fissures causing separation of the material.

 

Crazing: Tiny cracks due to stress exerted on the part

 

De-lamination: Peeling of the layers of plastic.

 

Dent: A depression or hollow made by impact or pressure.

 

23

--------------------------------------------------------------------------------


 

Discoloration: Inconsistent color or any deviation from the color standard.

 

Drag Marks: Scratches from the plastic scraping against the mold when ejected.

 

[***]

 

Electro-galvanized: E-Galve, Galve.  A pre-coated zinc on cold-rolled steel base
materials appearing as a gray coating

 

Engineering drawing: A control specification document.  All dimensions,
materials, processes, and finishes are specified in the Engineering drawing

 

Finishes: Those properties having to do with appearance.

 

Flash: In rubber or plastics molding, which portion of the charge that overflows
from the mold cavity at the joint line.

 

Flatness: A surface is considered flat when all its elements are in one plane.

 

Flaw: Very minor non-measurable entity, less noticeable than a fine scratch

 

Fracturing: Separation of metal on the outside perimeter surface of the fold
(peeling).

 

Flow Marks: Wavy or streaked appearance of a surface.

 

Flash: Excessive plastic along the parting line or mating surface of the mold.

 

Gas Marks: Burn marks or dark discolored streaks caused by incomplete venting of
the gasses trapped in the mold.

 

Gouge: Surface imperfection due to abrasion, nicking or damage.

 

Grease: Machine lubrication on the part.

 

Haze: Cloudiness of a transparent part.

 

Marbling: Colored streaks due to incomplete mixing of color

 

Nicks: Surface imperfection due to damage.

 

Non-adhesion: Lack of proper sticking of the coating to the surface (chipping,
orange peel).

 

Non-uniform coverage: Areas that have an insufficient or excessive coating

 

Noticeable: May be seen from various positions.

 

Obvious: Can be seen easily.

 

Orange peel: Rough surface of coating; looks like an orange peel.

 

Plating bleed-out: Marking on sheet metal where two surfaces in close contact
have retained moisture from the plating process that causes streaking.

 

Pin Push: Distortion or protrusion caused by ejector pin pushing into part more
than normal.

 

24

--------------------------------------------------------------------------------


 

Pitting: Discontinuities in the material surface that result from the removal of
roll inclusions and/or oxidation.  The resultant surface, although
discontinuous, is either removed or neutralized.

 

Porosity: Holes or voids in the material.

 

Protrusion: Raised area on a surface, such as a blister or bump.

 

Pulling: Part distortion caused from plastic catching in the mold.

 

Scratch: A mark in the surface that is characterized by its long length relative
to its depth and width.

 

Shine: Glossy or shiny areas on textured surfaces (usually caused by worn or
damaged areas in the mold).

 

Shorts:          Missing material due to incomplete filling of the mold.

 

Sink: Surface depression caused by non-uniform material solidification and
shrinkage.

 

Slug: A small piece of material produced during stamping when piercing a hole.

 

Slug Mark: Dents caused when slugs are trapped between the mating die surfaces
and the sheet metal.

 

Specks: Small discolored spots or matter embedded in the material.

 

Splay: Off-colored streaking (often silver-like) caused by moisture in the
material or thermal degradation of the resin during processing.

 

Straightness: A surface is considered straight when all its elements are
straight lines.

 

Surface contamination: Loose foreign particles (dirt) on the surface or
particles imbedded into the surface

 

Surface texture: Variation in the surface, including roughness, waviness, lay,
and flaws.

 

Water Spots: Discoloration on sheet metal caused by impurities in the wash.

 

Weld-lines: Appears as a line where two or more fronts of molten plastic
converge (also called knit-lines or flow-lines).

 

White Rush: Powdery substance resulting from zinc coating oxidation.

 

Witness Lines: A visible line formed by the junction of two pieces of steel in
the mold, an insert, for example, with the main mold body.  The line can be seen
as a slight raised thin plastic, or it can be accompanied by a change in surface
co-planarity, if the insert is not properly installed.

 

25

--------------------------------------------------------------------------------


 

ATTACHMENT E

 

REPLENISHMENT AND LOGISTICS REQUIREMENTS

 

1.                                      KANBAN REPLENISHMENT PROCESS

 

1.1                                 The “Kanban Replenishment Process” is
defined as a [***] issued by Dot Hill to Supplier to enable Supplier to [***],
as set forth below.

 

1.2                                 [***].

 

1.3                                 [***].

 

1.4                                 [***].

 

1.5                                 [***].

 

1.6                                 Dot Hill may require [***] as needed. If
[***] are required, Dot Hill shall provide notice to Supplier by [***].

 

1.7                                 This process will be managed within
Supplier’s manufacturing location(s) and Dot Hill will issue [***]. A
representative of Supplier will monitor the process to manage and identify the
quantity of [***] to satisfy the requirements of the Kanban Replenishment
Process. The status of the [***] will be updated and communicated by Supplier in
a [***].

 

1.8                                 The average expected Kanban [***], however,
[***].

 

1.9                                 For [***] Kanban needs, Dot Hill requires
Supplier to have a [***].  The Supplier [***].

 

1.10                           Supplier’s [***].

 

1.11                           Dot Hill and Supplier will mutually agree on all
[***]. All Products must be [***] unless otherwise specified by Dot Hill, and
must be [***]. (See Attachment 1 below). Supplier is responsible for testing and
qualifying appropriate [***].

 

1.12                           In the event that Supplier is unable to support
the Kanban Replenishment Process [***], Supplier shall notify Dot Hill before
the [***].

 

1.13                           Dot Hill shall provide notice to Supplier of any
changes or cancellations to blanket purchase orders that Dot Hill desires.
Supplier shall notify Dot Hill of acceptance or rejection of change orders
within [***] after receipt of Dot Hill’s notification of change or change order
request.

 

1.14                           Supplier shall immediately notify Dot Hill in
writing of any anticipated [***] as requested by Dot Hill, stating the reason
[***].  If Supplier’s [***], then Supplier shall, upon Dot Hill’s request,
[***].

 

1.15                           If the consumption rate for the current month is
greater than that described under the [***], Supplier shall use commercially
reasonable efforts to support the greater demand.

 

2.                                       LOGISTICS.  The logistics requirements
for the Product are as follows:

 

26

--------------------------------------------------------------------------------


 

2.1                                 Supplier will [***] following the Kanban
Replenishment Process described in Section 1.7 from the Supplier’s [***].  The
[***] will be managed and owned by Supplier.

 

2.2                                 Supplier will own the Products, including
title thereto, [***], which will occur at the time such Products [***].

 

2.3                                 All [***] costs are included in the total
price of each of the Products, as documented in Attachment A.

 

2.4                                 Dot Hill requires an EIA (i.e., Electronics
Industry Association) label on all inbound material delivered to Dot Hill. All
packaging and labeling of Products shall comply with the [***]. (See provisions
in Attachment 1, which is attached below)

 

3.                                      REVERSE LOGISTICS

 

3.1                                 For rejected units of Product that does not
conform to the warranty in the Agreement, Supplier will [***] upon Supplier’s
authorization for the return of such units of Product. Supplier’s response to
return of authorization request shall be made within [***].

 

3.2                                 Each Product to be returned will be [***]. 
Supplier may change, modify or update the address of the [***], at any time and
from time to time, upon written notice to Dot Hill, provided the [***] are met
as defined elsewhere in this Attachment.

 

3.3                                 Supplier will perform its warranty
obligations under the Agreement for Product that does not conform to warranty. 
Upon completion of any necessary repair activities, Supplier will return back
the Product, freight prepaid, to Dot Hill.  Supplier will re-invoice Dot Hill
for the full amount of Product after it is repaired and returned back to Dot
Hill.

 


ATTACHMENT 1


 


[***]

 

27

--------------------------------------------------------------------------------


 

ATTACHMENT F

 

GLOBAL SERVICE REQUIREMENTS

 

1.                           Customer and Manufacturing FRUs

 

•                  Minimum refurbished parts warranty shall be [***] or balance
of warranty period, whichever is greater from Dot Hill ship date.

 

•                  FRUs repair, RCA, and RMA support beyond the applicable
warranty period shall be [***].

 

•                  Supplier shall provide replacements to Dot Hill for all RMA
parts properly returned within [***] after receiving the returned RMA parts.

 

2.                           RMA Requirements

 

•                  Dot Hill Systems reserves the right to request credit or
replacement of Product for any and all warranty RMA returns.

 

•                  Supplier shall replace rather than refurbish any in warranty
Product that has been properly returned for the [***], and retire such RMA
Product permanently.

 

•                  Supplier shall [***] for any reasonable logistics and test
charges incurred for any refurbished units rejected (under the mutually agreed
upon acceptance process) that exceed the Threshold, provided that Dot Hill has
complied with the mutually-agreed-upon testing process.  “Threshold” means
[***].

 

•                  Supplier shall be responsible for the costs of shipping
warranty RMA replacements to Dot Hill. Dot Hill shall be responsible for the
costs of shipping warranty RMA returns to Supplier.

 

[***]

 

3.                          Dead on Arrival

 

•                  The parties shall jointly define Dead on Arrival (“DOA”)
policy and obligation (including DOA replacement lead-time) between Supplier and
Dot Hill.

 

•                  The parties shall jointly define DOA Process workflow between
Supplier and Dot Hill.

 

•                  Supplier shall accept RMAs associated with any DOA Product
for [***] from shipment of Product from Supplier, and replace DOA Product [***].

 

4.                          End of Life Support

 

•                  Dot Hill End of Life (“Dot Hill EOL”) begins the day Dot Hill
no longer makes the Product available to its customers.

 

•                  After [***] following FCS of the Product, the Parties will
initiate good faith negotiations regarding Dot Hill’s provisions for post-Dot
Hill EOL support and replacement Product. Post-Dot Hill EOL support beyond the
applicable warranty period, such as Product repair and RCA support, will be
mutually agreed upon by the parties, and based on the then-current
time-and-material costs for a period of at least [***] after the Dot Hill EOL.

 

28

--------------------------------------------------------------------------------


 

•                  For a period of [***] following shipment of last time buy of
EOL product, Supplier will provide DOA support.  Supplier will establish
dedicated safety stock of new product to cover projected DOA requirements.

 

•                  Dot Hill may purchase any residual safety stock at [***]
following shipment of last time buy of EOL product.

 

•                  Supplier will fill DOA RMAs with new replacement product as
long as safety stock remains available.

 

•                  If safety stock has been exhausted, then Supplier will accept
DOAs on a return to factory basis for rework and return to Dot Hill in like new
condition.

 

•                  In the event that no safety stock remains available, and a
DOA return is deemed non-recoverable, Dot Hill may [***].

 

•                  After Dot Hill EOL Supplier shall continue to provide
replacement of defective parts [***] for the [***] following Dot Hill EOL.

 

6.                          Product Warranty.  If Dot Hill requests warranty
coverage beyond the [***] warranty period, Supplier may charge Dot Hill for such
extended coverage based upon the then-current time and materials which are
actually incurred by Supplier.

 

7.                      Product Quality

 

•                  The Parties shall jointly define RCA obligation and response
time.

 

•                  The Parties shall jointly define packaging and shipping
requirements for FRUs.

 

•                  The Parties shall jointly define acceptable manufacturing
process quality metrics and enforcement guidelines.

 

•                  The Parties shall jointly define Workmanship Standards for
refurbished material.

 

8.                          Costs and Upgrades.  Supplier will absorb all
Supplier costs of, and Dot Hill costs of upgrades to, Product in the event that
Supplier is found to be the cause of a manufacturing defect which causes the
product not to meet the Specifications.

 

29

--------------------------------------------------------------------------------


 

ATTACHMENT G

 

TURNKEY COMPONENTS AND EOQ

 

30

--------------------------------------------------------------------------------


 

ATTACHMENT H

 

PRODUCT SPECIFICATIONS

 


1. DESCRIPTION

Shasta is a disk drive storage shelf.  Components of the shelf include:

 

[***]

 


2. SPECIFICATIONS


 

The complete specification for the Shasta product is formed by the sum total of
a series of specifications.  These specifications are comprised of the following
documents.  Listed are the current revisions of the specifications as of the
time of execution of the Second Award Letter to this Agreement. These
specifications are applicable to the design of the Product.  Supplier’s
obligations to comply with these specifications are limited solely to any
requirements described in them which are applicable to the manufacturing process
related to the Product.  These specifications may be modified from time to time
by the parties in writing by mutual agreement.

 

Title

 

Date

 

Document (Dot Hill p/n)

System Hardware Specification

 

7/8/2005

 

83-00003707 Rev. 26

IOM Hardware Specification

 

6/7/2005

 

83-00003704 Rev. 25

IOM External Firmware Specification

 

6/7/2005

 

83-00003710 Rev. 25

Midplane

 

6/15/2005

 

83-00003708 Rev. 25

SATA Hardware Dongle

 

6/5/2005

 

83-00003705 Rev. 25

SAS Hardware Dongle

 

6/5/2005

 

83-00003706 Rev. 25

750W Power Supply Core

 

5/5/2005

 

83-00003719 Rev. 26

4U 750W Power Supply FRU

 

6/1/2005

 

83-00003658 Rev. 27

4U 750W Power Supply FW

 

6/7/2005

 

83-00003775 Rev. 25

Chassis Mechanical Specification

 

4/2/2005

 

83-00003718 Rev. 7

Shasta External Firmware Specification

 

6/7/2005

 

83-00003775 Rev. 25

Shasta Internal Firmware Specification

 

4/2/2005

 

83-00003719 Rev. 7

 

31

--------------------------------------------------------------------------------